United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 17-1974
                         ___________________________

                              United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                                   Charles Johnson

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                    Appeal from United States District Court
                  for the Eastern District of Missouri - St. Louis
                                  ____________

                            Submitted: February 6, 2018
                              Filed: February 9, 2018
                                   [Unpublished]
                                  ____________

Before BENTON, MURPHY, and ERICKSON, Circuit Judges.
                          ____________

PER CURIAM.

      Charles Johnson appeals the within-Guidelines-range sentence the district
     1
court imposed after he pled guilty to conspiring to interfere with commerce by

         1
       The Honorable Catherine D. Perry, United States District Judge for the Eastern
District of Missouri.
robbery, and brandishing a firearm in furtherance of a crime of violence. His counsel
has moved for leave to withdraw, and has filed a brief under Anders v. California,
386 U.S. 738 (1967), discussing the procedural and substantive reasonableness of the
sentence.

      Upon careful review, we conclude that the district court did not impose a
procedurally or substantively unreasonable sentence. See United States v. Feemster,
572 F.3d 455, 460-61 (8th Cir. 2009) (en banc) (reviewing sentence under deferential
abuse-of-discretion standard; discussing procedural and substantive reasonableness);
see also United States v. Callaway, 762 F.3d 754, 760 (8th Cir. 2014)
(within-Guidelines-range sentence is presumed reasonable). In addition, we have
independently reviewed the record under Penson v. Ohio, 488 U.S. 75 (1988), and
have found no non-frivolous issues for appeal. Accordingly, we grant counsel’s
motion to withdraw and affirm.
                       ______________________________




                                         -2-